DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/04/2022 has been entered.

Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: None of the cited references teach or suggest, either alone or in combination, at least “patterning the first electrode layer, the fixed layer, and the second electrode layer to form a MTJ comprising a bottom electrode and a top electrode, wherein a width of the top electrode is equal to a width of the fixed layer; forming a liner on the top electrode; removing part of the liner to form a recess exposing the top electrode; and forming a conductive layer in the recess, wherein a top surface of the conductive layer is even with a top surface of the liner,” as recited in claim 1.

 
TAN et al. (US 2017/0092693 A1, hereinafter Tan), the closest reference, discloses a method for fabricating semiconductor device, (FIGS. 4a-4f) comprising: 
forming a magnetic tunneling junction (MTJ) (at least MTJ stack 164) on a substrate, (substrate 120) wherein the MTJ comprises:
a bottom electrode (bottom electrode 162); 
a fixed layer (portion of MTJ 164) on the bottom electrode; and 
a top electrode (top electrode 175) on the fixed layer.
forming a liner (dielectric 127 and liner 142) on the top electrode; (See FIG. 4e, where the liner 142 and the dielectric 127 are on the top electrode 175) 
removing part of the liner to form a recess exposing the top electrode… (see FIG. 4f, where a portion of the liner 142 is removed to form the metal line 185)
However, Tan does not explicitly teach  “patterning the first electrode layer, the fixed layer, and the second electrode layer to form a MTJ comprising a bottom electrode and a top electrode, wherein a width of the top electrode is equal to a width of the fixed layer; forming a liner on the top electrode; removing part of the liner to form a recess exposing the top electrode; and forming a conductive layer in the recess, wherein a top surface of the conductive layer is even with a top surface of the liner,” as recited in claim 1. No other reference remedies these deficiencies.
Therefore, claim 1 is allowed, and claims 2-8 are allowed for at least their dependencies.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEVEN M CHRISTOPHER whose telephone number is (571)272-3249. The examiner can normally be reached M-F: 10:00AM-6:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on (571)272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEVEN M CHRISTOPHER/Examiner, Art Unit 2812